ACCEPTED
                                                                                                          01-15-00374-CV
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS

Llovd
   "GopselinK                                                                I | 5 Congress
                                                                             Austin,Texas
                                                                                         Avenue,
                                                                                        78701
                                                                                                      5/8/2015 2:13:57 PM
                                                                                              Suite1900
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK


  A
  I I I I | r I JA T T O    RN EY S AT    LAW
                                                                                     (5| 2) 322-5800
                                                                             Telephoner
                                                                                     (5l2)472-0532
                                                                             Facsimile:
                                                                             www.lglawfirrn.com

                                                                                     FILED IN
Mr. Townsend'sDirectLine: (512)322-5830                                       1st COURT OF APPEALS
Email: ltorvnsendl@lelawlirm.
                           com                                                    HOUSTON, TEXAS
                                                                              5/8/2015 2:13:57 PM
                                                                              CHRISTOPHER A. PRINE
                                                                                      Clerk
                                                  Mav 8. 2015


ChristopherA. Prine
First District Court of Appeals
Clerk of Court
301 FanninStreet
Houston,Texas77002

            Re:            Courtof AppealsNumber:0l-15-00374-CV
                           Trial Court CaseNumber:D-l-GN-13-004342
                           Style: The Upper Trinity Regional Water District and Texas Commissionon
                           Environmental Quality v. National Wildlife Federation

Dear Mr. Prine:

       We have received your notice of April 23, 2015 requestingvalid email addressesfor
noticing purposes.Upper Trinity RegionalWater District's email addresses
                                                                       for counselof record
are:

                           Lloyd GosselinkRochelle& Townsend
                           816 CongressAvenue,Suite 1900
                           Austin, Texas7810I
                           LambethTownsend
                           Itownsend@lslawfirm.corn
                           JasonT. Hill
                           ilrj1I(dlglawfirm.com

            Pleasedo not hesitateto contactour offices if you needadditionalinformation.

                                                          Iv.
                                                    Sincere

                                                      lsl
                                                    Lambeth Townsend




                                  Lloyd Gosselink Rochelle & -fownsend, P.C.
May8,2015
Page2

                               $4RTrFr.CATEOF SERVTCE
       I, LambethTownsend,herebycertify that on this 8th day of M*y,2015, a true and correct
copy of this documentwas transmittedby the methodshownto the partieslisted below:

Myron Hess                                    Cynthia Woelk
National Wildlife Federation                  Office of the Attorney General
44 EastAvenue,Suite200                        EnvironmentalProtectionDivision. (MC-066)
Austin,Texas 78701                            P.O.Box 12548
Via E-serviceat hess@nwf.ors                  Austin, Texas 7871t-2548
Attorney for Plaintiff                        Telephone:(5l2) 463-2012
                                              Facsimile:(512)320-0911
                                              Via E-service aI
                                              Cynthia.Woelk@texasattorneygeneral.gov
                                              Attorneys for Texas Commission on
                                              Environmental Quality




                                                        lsl
                                          LAMBETHTOWNSEND


472s835